Citation Nr: 1102040	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  94-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including secondary to pelvic inflammatory disease.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including major depression and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Delaware Volunteer Legal 
Services, Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 
1982.  She also had additional service on both active duty for 
training (ACTDUTRA) and inactive duty training (INACTDUTRA) at 
various times from October 1982 to August 1987 in the Army 
Reserves and Army National Guard.

The Veteran appealed to the Board of Veterans' Appeals (Board) 
from April 1992, July 1992, and October 1992 decisions by 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Philadelphia, Pennsylvania and Wilmington, Delaware, denying her 
claims for service connection for hypertension, a stomach 
disorder, depression, and pelvic inflammatory disease (PID).  In 
April 1996, the Board remanded her claims to the RO for further 
development and consideration.

In August 1997, the RO denied the Veteran's claim for PTSD.

In an April 2004 decision, the Board denied the Veteran's claims 
for service connection for PID and hypertension and remanded her 
claims for connection for a stomach disorder and an acquired 
psychiatric disorder - inclusive of PTSD, to the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.

The Veteran appealed the portion of the Board's decision that had 
denied her PID and hypertension claims to the United States Court 
of Appeals for Veterans Claims (Court/CAVC).  And in a February 
2005 Order, granting a Joint Motion, the Court vacated the part 
of the Board's decision that had denied her claim for service 
connection for PID.  The appeal as to the remainder of the 
decision that held that she was not entitled to service 
connection for hypertension was dismissed.

In December 2005, to comply with the Court's Order, the Board 
remanded the Veteran's PID claim to the RO via the AMC.

In June 2009, the RO issued a supplemental statement of the case 
(SSOC) continuing to deny the Veteran's claims for service 
connection for PID, a stomach disorder, and an acquired 
psychiatric disorder inclusive of PTSD.

However, the Board since has issued another decision in September 
2009 granting the Veteran's claim for service connection for PID, 
albeit while also continuing to deny her remaining claims for a 
stomach disorder and an acquired psychiatric disorder inclusive 
of PTSD.  She appealed that decision to the Court, but only to 
the extent it had denied her claims for a stomach disorder and an 
acquired psychiatric disorder inclusive of PTSD.  Because the 
Board, instead, had granted her PID claim, she did not contest 
the disposition of that claim.

In an October 2010 Order, granting a Joint Motion, the Court 
partially vacated the Board's September 2009 decision to the 
extent it had denied these remaining claims for service 
connection for a stomach disorder and an acquired psychiatric 
disorder inclusive of PTSD.  The Court remanded these remaining 
claims to the Board for further development and readjudication in 
compliance with directives specified.

And to comply with the terms of the Court-granted joint motion, 
the Board in turn is again remanding these remaining claims to 
the RO.


REMAND

The basis of the Veteran's claim for service connection for PTSD 
is that she was sexually assaulted while in the military.  In 
denying this claim, the Board found that the record did not 
establish the occurrence of this claimed stressor, a rape, 
even under the lesser or relaxed evidentiary burden of proof 
standards now found at 38 C.F.R. § 3.304(f)(5).  However, in 
vacating the portion of the Board's decision that concerned this 
claim, the Court pointed out the record contains supporting 
letters from her mother and sister regarding this alleged 
incident of military sexual trauma.

Lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Court found the 
Board did not adequately address these statements from her family 
members, pointing out that it is the Board's duty to assess the 
competency, credibility, and probative value of this lay 
evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).

Further, it was agreed the Board also did not consider other 
potentially favorable evidence regarding this claim.  The Court 
pointed out that, in the September 2009 decision, the Board noted 
an early August 1981 service treatment record (STR) reflecting 
the Veteran's difficulties sleeping, but ultimately determined 
they were unrelated to her claimed sexual assault in service 
because she since had indicated during the course of a September 
2006 VA medical examination that she did not seek treatment for 
her in-service assault.  However, added the Court, the Board 
did not additionally comment on a later dated August 1981 STR 
also showing emergency treatment for depression and mild suicidal 
ideation.  The Board is obligated to determine the credibility 
and probative value of all evidence, account for the evidence 
that it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the Veteran.  38 U.S.C.A. § 7104(d) (West 2002); Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Since that prior Board decision in September 2009, the Veteran's 
representative has submitted the report of a December 2009 
private forensic psychiatric evaluation listing an additional 
psychiatric diagnosis of major depression.  Indeed, as the Board 
acknowledged even in its September 2009 decision, even aside from 
the diagnosis of PTSD, there were additional diagnoses that 
included situational depression, schizophrenia, bipolar disorder, 
and borderline personality disorder.  And this was partly the 
reason for the Board's April 2004 remand of this claim, to try 
and reconcile these several diagnoses.  When the record 
associates different diagnoses with the same symptoms, the nature 
of the Veteran's disorder is a question of fact for the Board, 
and once determined, the Board must address whether the Veteran's 
symptoms, regardless of diagnosis, are related to service.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, she is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  Consequently, the Board has expanded this claim to 
more generically include any diagnosed psychiatric disorder, so 
not just PTSD (but also major depression, etc.).

In Patton v. West, 12 Vet. App. 272, 279-280 (1999) and YR v. 
West, 11 Vet. App. 393, 399 (1998), the Court held there is an 
exception to the general rule discussed in Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996), that a stressor cannot be 
established as having occurred merely by after-the-fact medical 
nexus evidence when the claim, as here, is predicated instead on 
a personal (sexual) assault.  So to assist in deciding this 
claim, the Board is requesting additional medical comment 
regarding the etiology of the Veteran's psychiatric disorders, 
regardless of the specific diagnosis, but especially in terms of 
whether it is attributable to her military service and, in 
particular, the sexual assault claimed.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When determining whether 
a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the 
law requires competent evidence of a disability or symptoms of a 
disability, but does not require competent evidence of a nexus, 
only that the evidence indicates an association between the 
disability and service or another service-connected disability.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).



Regarding the claim for service connection for a stomach 
disorder, the Court found that the record raises a claim for a 
stomach disorder as secondary to the PID (which the Board service 
connected in its September 2009 decision).  
See 38 C.F.R. § 3.310(a) and (b) (permitting service connection 
on this alternative secondary basis for disability that is 
proximately due to, the result of, or chronically aggravated by a 
service-connected disability).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When determining service connection, all potential theories of 
entitlement, so both direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
That is, a case encompasses "all potential claims raised by the 
evidence, applying all relevant laws and regulations, regardless 
of whether the claim is specifically labeled."  Id.  Moreover, 
"the Board is required to adjudicate all issues reasonably raised 
by a liberal reading of the appellant's substantive appeal, 
including all documents and oral testimony in the record prior to 
the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 
(1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).

Additionally, the Court noted that, in the September 2009 
decision, the Board incorrectly found there was no objective 
clinical indication of treatment relating to gastrointestinal 
symptoms until 1995, many years after the Veteran's military 
service had ended.  When, in actuality, post-service clinical 
records reflect that she received medical care for stomach-
related complaints on several occasions subsequent to her 
discharge from service and prior to 1995.



Because, as the Court added, the Veteran's STRs and post-service 
medical records suggest some connection between her stomach 
symptoms and PID, the Board is requesting more definitive medical 
comment on this determinative issue.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 
(1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all 
indicating that supporting medical nexus evidence generally is 
required to associate a claimed condition with a service-
connected disability).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for appropriate VA 
examinations for additional medical comment 
regarding the nature and etiology of her 
psychiatric and stomach disorders.

a) Regarding the stomach disorder, the 
designated examiner should indentify all 
current diagnoses and determine whether the 
Veteran has a chronic - meaning permanent, 
stomach disability, and if so, the likelihood 
(very likely, as likely as not, or unlikely) 
this current stomach disability is related to 
her military service - including secondarily 
as either caused or chronically aggravated by 
her already service-connected PID.

To this end, the examiner should consider the 
records concerning the pertinent complaints 
and treatment the Veteran received during 
service and during the many years since, 
including especially those suggesting a 
connection between her stomach disorder and 
PID.



b) Regarding the psychiatric disorder, the 
examiner should identify all current 
diagnoses and determine the likelihood (very 
likely, as likely as not, or unlikely) any is 
related to the Veteran's military service - 
but in particular to her claimed sexual 
assault (a rape by a superior officer while 
she was stationed overseas in Germany).

To this end, the examiner should consider 
treatment the Veteran received in August 1981 
for sleeping difficulties (but which she 
attributed to a change in her work habits), 
but also another STR dated later that same 
month indicating she was admitted for 
treatment on an emergency basis to a mental 
hygiene clinic with a diagnosis of depression 
and mild suicidal ideation.

The examiners must discuss the rationale of 
all opinions expressed, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

2.  Then readjudicate these remaining claims 
for service connection for a stomach disorder 
and an acquired psychiatric disorder 
(inclusive of PTSD, major depression, etc.) 
in light of this and any other additional 
evidence.

The readjudication of the claim concerning 
the stomach disorder must additionally 
include consideration of whether service 
connection is warranted for this disorder on 
an alternative secondary basis as proximately 
due to, the result of, or chronically 
aggravated by the already service-connected 
PID.

Similarly, in readjudicating the claim for an 
acquired psychiatric disorder, there must be 
consideration of the various diagnoses (so 
not just of PTSD) and any potential 
relationship to the Veteran's military 
service, either directly as a consequence of 
the alleged rape or other event in service 
or, if a psychosis, on the basis of initial 
manifestation to a compensable degree within 
the 
one-year presumptive period following 
service, or because the disorder is 
proximately due to, the result of, or 
chronically aggravated by a service-connected 
disability.

Having said that, the term "as likely as 
not" (at least 50 percent probability) does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

If these claims are not granted to the 
Veteran's satisfaction, send her and her 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of these remaining claims.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument concerning the claims the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


